1 A&B: A Premier Hawaii Real Estate & Land Company ● June 18-22, 2012 A&B: A Premier Hawaii Real Estate & Land Company June 18-22, 2012 2 A&B: A Premier Hawaii Real Estate & Land Company ● June 18-22, 2012 Statements in this presentation that set forth expectations or predictions are based on facts and situations that are known to us as of June 18, 2012. Actual results may differ materially, due to risks and uncertainties, such as those described on pages 20-39 of A & B II, Inc.’s Form 10 and our other subsequent filings with the SEC. Statements in this presentation are not guarantees of future performance. We do not undertake any obligation to update our forward-looking statements. Forward-Looking Statements 3 A&B: A Premier Hawaii Real Estate & Land Company ● June 18-22, 2012 Alexander & Baldwin Overview and Evolution §Agribusiness (Hawaiian Commercial & Sugar Co.) –12 acres on Maui eventually led to 3 sugar plantations, 130,000 acres –Foundation for our real estate & shipping businesses –Today: State’s largest farmer, only remaining sugar plantation §Real Estate (A&B Properties) –Development of master-planned community on Maui for sugar workers –Entitlement & development of other non-sugar lands –Land sales led to 1031 acquisition of Mainland commercial properties –Today: State’s most active real estate investor §Shipping (Matson) –Transportation of raw sugar to West Coast refinery –A wholly owned subsidiary in 1969 –Today: Primary carrier to Hawaii & Guam, weekly service to China & nationwide provider of logistics services 4 A&B: A Premier Hawaii Real Estate & Land Company ● June 18-22, 2012 Key Milestones Completed Separation Approved on June 8, 2012 §Received IRS letter ruling on tax-free nature of spin off §Form 10 declared effective by the SEC §Post-separation financing in place §Merger and reorganization completed Important Dates §Record:Monday, June 18, 2012, 5:00PM EDT §Distribution:Friday, June 29, 2012, 4:00PM EDT §First day of “regular way” trading for A&B (NYSE: ALEX) and Matson (NYSE: MATX):Monday, July 2, 2012 Three-Way Trading Information §June 14 through the distribution date §A&B Holdings, Inc. stock trading “regular way” until the distribution date under the symbol “ALEX” §Matson ex-distribution trading under the symbol “MATX WI” §New A&B stock when issued trading under the symbol “ALEX WI” 5 A&B: A Premier Hawaii Real Estate & Land Company ● June 18-22, 2012 Unique assets & competitive strengths The “New A&B” Tangible §88,000 acres primarily on Maui and Kauai §7.9 million square feet of high-quality commercial properties in Hawaii & Mainland §Robust Hawaii development pipeline (fully entitled) of over 3,500 residential and commercial units §36,000-acre sugar plantation - a future energy business §Strong balance sheet & ample debt capacity Intangible §A staff with deep experience, network & understanding of Hawaii §Reputation for integrity, performance & commitment to the community §Disciplined underwriting & investment Track record of success Attractive “Hawaii Play”:well positioned to capitalize on Hawaii upside A PREMIER HAWAII REAL ESTATE & LAND COMPANY 6 A&B: A Premier Hawaii Real Estate & Land Company ● June 18-22, 2012 How Our Land Businesses Fit Together 7 A&B: A Premier Hawaii Real Estate & Land Company ● June 18-22, 2012 Real Estate Development & Investment Strategy §Focus on entitlement and development of core Hawaii lands §Invest in high-returning real estate opportunities in Hawaii –Diversify to new markets and asset classes –Leverage market knowledge and expertise §Scale and stage development portfolio to market opportunity –Ready inventory to meet market demand §Utilize strategic joint ventures 8 A&B: A Premier Hawaii Real Estate & Land Company ● June 18-22, 2012 Leasing Strategy §Active portfolio management –Maximize cash flow to support development activities –Optimize asset values §Reinvest land and commercial property sales proceeds, on a tax-advantaged basis, into commercial property investments having favorable growth prospects §Opportunistic migration of portfolio to Hawaii over time 9 A&B: A Premier Hawaii Real Estate & Land Company ● June 18-22, 2012 Land Stewardship Strategy §Employ lands at highest and best use §Identify and pursue entitlements, developments and transactions that enhance the value of raw landholdings §Optimize cash flow to cover the cost of maintaining land and infrastructure §Target renewable energy growth for strategically located land parcels 10 A&B: A Premier Hawaii Real Estate & Land Company ● June 18-22, 2012 A&B: Investment Thesis §Unique assets & competitive strengths §Proven track record §Embedded growth opportunities in a development pipeline positioned for market recovery §Hawaii economy at a positive inflection point §Healthy balance sheet & liquidity §Best public company vehicle for capitalizing on Hawaii’s upside and creating long-term shareholder value 11 A&B: A Premier Hawaii Real Estate & Land Company ● June 18-22, 2012 Kihei Kahului Conservation15,850 acres Agriculture50,831 acres Urban/Entitled559 acres Maui - 67,240 acres * Includes 961 acres at Kukui’ula joint venture Conservation13,320 acres Agriculture6,944 acres Urban/Entitled1,072 acres* Kauai - 21,366 acres Lihue Poipu Wainiha Princeville 12 A&B: A Premier Hawaii Real Estate & Land Company ● June 18-22, 2012 Product Type Planned units, lots or sf Current Status 2014 and Beyond Kai Malu at Wailea Resort Res. 150 units Wailea MF-11 Resort Res. 12 lots Wailea MF-19 Resort Res. 9 lots Additional Wailea Resort Res. 400-600 units Haliimaile Primary Res. 170 lots Aina ‘O Kane Primary Res. 103 units Kahului Town Center Retail/Primary Res. 440 units, 225,000 sf Maui Business Park II Commercial 131 lots on 155 salable acres Kukui’ula Resort Res. up to 1,500 units on 640 saleable acres Brydeswood Primary Res. 24 lots Waihonua Primary Res. 341 units Gateway at Mililani Mauka Retail 28,400 sf Gateway South Office 20,000 sf Ka Milo at Mauna Lani Resort Res. 137 units Robust Development Pipeline Entitled Constructed Under Construction Timing of closings Developing for lease 13 A&B: A Premier Hawaii Real Estate & Land Company ● June 18-22, 2012 * Includes cash NOI of $3.5M from Hawaii unimproved properties and cash NOI from properties sold in 2011 Note: See appendix for statement regarding the Company's use of non-GAAP financial measures and a reconciliaton of GAAP to non-GAAP measures. Mainland Hawaii 7.9M sf $60.8M* Diversified Commercial Portfolio 14 A&B: A Premier Hawaii Real Estate & Land Company ● June 18-22, 2012 Number of properties 21 Square feet Industrial 565K Office 170K Retail 698K Total 1.4M Occupancy 91% Outstanding debt - Portfolio cash NOI (2011)1 $23.0M Portfolio cash NOI to total portfolio NOI 40% Cash NOI from Hawaii ground leases $3.5M Total Hawaii cash NOI $26.5M Note:See appendix for statement regarding the Company’s use of non-GAAP financial measures and a reconciliation of GAAP to non-GAAP measures 15 A&B: A Premier Hawaii Real Estate & Land Company ● June 18-22, 2012 Mainland Commercial Portfolio As of March 31, 2012, except as noted Number of properties 23 Square feet Industrial 4.5M Office 1.3M Retail 0.7M Total 6.5M Occupancy 93% Outstanding debt $28.2M Cash NOI (2011) $34.3M Cash NOI to total portfolio 60% Note:See appendix for statement regarding the Company’s use of non-GAAP financial measures and a reconciliation of GAAP to non-GAAP measures 16 A&B: A Premier Hawaii Real Estate & Land Company ● June 18-22, 2012 Market Knowledge & Expertise §Real estate team with extremely deep and broad acquisition, development and asset management expertise §Competitive advantages when competing with both smaller, local investors and large Mainland institutional investors for Hawaii deals –Local knowledge and expertise that out-of-state investors can’t match –Financial capacity, expertise and liquidity advantage over most local investors §Investment “sweet spot” from $10 million to $50 million, but look at everything from $2 million to $200 million Colliers Hawaii Year-End 2011 Investment Market Report Local Investors Out-of-State Investors Avg. Purchase Price $4.4M $19.2M Total Investments $409M $825M Purchase Price to Assessed Value 74.3% 122.3% 17 A&B: A Premier Hawaii Real Estate & Land Company ● June 18-22, 2012 A&B: Investment Thesis §Unique assets & competitive strengths §Proven track record §Embedded growth opportunities in a development pipeline positioned for market recovery §Hawaii economy at a positive inflection point §Healthy balance sheet & liquidity §Best public company vehicle for capitalizing on Hawaii’s upside and creating long-term shareholder value 18 A&B: A Premier Hawaii Real Estate & Land Company ● June 18-22, 2012 Successful Hawaii Track Record §Since 2000, invested $800 million in Hawaii development projects ($420 million completed) §Returns on completed projects averaged 22% 19 A&B: A Premier Hawaii Real Estate & Land Company ● June 18-22, 2012 Successful Development Track Record 352-unit high-rise residential condominium near downtown Honolulu. $224M revenue generated. 100-unit condominium with surrounding ocean and mountain views in Waikiki. $63M revenue generated. Conversion of office building into office condominium. $35M revenue generated (including leasing). Keola Lai Lanikea Alakea Corporate Tower Kai Lani Partnered with a prominent local home builder to develop 116-residential condominiums in the Ko Olina Resort.The project sold out over 14 months, generating $57M in revenue. Daiei (Retail) Originally acquired 4-acre site for a potential condo development.
